            Case 3:19-cv-08303-SPL Document 1 Filed 10/16/19 Page 1 of 5




1
     Rick J. Horton (#027589)
2    Lloyd Baker (#027915)
     Amy Molina Conway (033453)
3    LLOYD BAKER ATTORNEYS
     4428 N. 12th Street
4    Phoenix, Arizona 85014
     Telephone: (602) 265-5555
5    Facsimile: (602) 265-5550
     E-Mail: rick@bakerattorneys.net
6
     Attorneys for Plaintiff
7
                            IN THE UNITED STATES DISTRICT COURT
8
                                 FOR THE DISTRICT OF ARIZONA
9
     BARNEY MCDONALD, surviving son and                 No.:
10   Personal Represented of, GERALD
     MCDONALD, deceased,
11                                                       PLAINTIFFS COMPLAINT AND DEMAND
                   Plaintiff,                                     FOR JURY TRIAL
12
            vs.
13
     UNITED STATES POSTAL SERVICE;                                  (Tort – Motor Vehicle)
14   CYNTHIA CUNHA, individually and in her
     official capacity as employee of the United
15   States Postal Service; JOHN DOE OFFICERS,
     I-X; JANE DOE OFFICERS I-X; JOHN DOE
16   SUPERVISORS, I-X; JANE DOE
     SUPERVISORS I-X; BLACK
17   CORPORATIONS I-X; and WHITE
18   PARTNERSHIPS, I-X,

19                 Defendants.

20
            Plaintiff, by and through counsel undersigned, for his Complaint against the Defendants
21
     allege as follows:
22
                                               PARTIES
23
            1.     At all times relevant herein, Plaintiff Barney McDonald was a citizen of the United
24
     States of America and a resident of Mohave County, Arizona. Additionally, he is the surviving
25
     son of Gerald McDonald, deceased.
                                                    1
            Case 3:19-cv-08303-SPL Document 1 Filed 10/16/19 Page 2 of 5




1           2.     Plaintiff is ignorant of the true names and capacities of Defendants sued herein as

2    JOHN DOE OFFICERS I-X, JANE DOE OFFICERS I-X, JOHN DOE SUPERVISORS I-X;

3    JOHN DOES I-X, JANE DOES I-X, BLACK CORPORATIONS I-X and WHITE

4    PARTNERSHIPS I-X. Plaintiffs will amend this Complaint to allege said Defendants’ true

5    names and capacities when ascertained.

6           3.     Plaintiff is informed and believes and thereon allege that each of the fictitiously

7    named Defendants are responsible in some manner for the occurrences herein alleged.

8           4.     Plaintiff is and believes and thereon allege that Plaintiffs’ injuries as herein alleged

9    were proximately caused by the acts and/or omissions of said fictitiously named Defendants.

10          5.     Defendant United State Postal Service (“USPS”) is a body politic and subject to

11   the Federal Tort Claims Act.

12          6.     Defendant Cynthia Cunha (“Cunha”) is and was at all times relevant herein an

13   employee for the United States Postal Service and was so at all operative dates and times herein

14   alleged in this Complaint acting in her official capacity as an employee with the United States

15   Postal Service.

16          7.     JOHN DOE OFFICERS, I-X, JANE DOE OFFICERS I-X, JOHN DOE

17   SUPERVISORS, I-X, JANE DOE SUPERVISORS I-X; JOHN DOES I-X; JANE DOES I-X,

18   were duly appointed law enforcement officers, sergeants, lieutenants, detectives and/or deputies,

19   or other officers, officials, executives and policymakers of the State and Arizona Department of

20   Public Safety.

21          8.     JOHN DOE OFFICERS I-X, JANE DOE OFFICERS I-X, JOHN DOE

22   SUPERVISORS I-X, JANE DOE SUPERVISORS I-X; JOHN DOES I-X; JANE DOES I-X,

23   were at all times mentioned herein, acting within the course and scope of their employment

24   and/or agency with the United States, by and through the United States Postal Service, which is

25   liable in respondeat superior for the acts of all Defendants alleged herein.

                                                      2
               Case 3:19-cv-08303-SPL Document 1 Filed 10/16/19 Page 3 of 5




1              9.     At all times mentioned herein, said Defendants JOHN DOE OFFICERS I-X,

2    JANE DOE OFFICERS I-X, JOHN DOE SUPERVISORS I-X, JANE DOE SUPERVISORS I-

3    X; JOHN DOES I-X; JOHN DOES I-X; JANE DOES I-X, were also acting under the color of

4    the law under the laws of the State and County. Said Defendants are sued individually and in

5    their capacities as herein and above-defined employees, agents and representatives of the United

6    States Postal Service.

7              10.    Defendants Cynthia Cunhu and United States Postal Service are encouraged,

8    assisted, ratified and/or with deliberate indifference failed to prevent all of the acts and omissions

9    complained of herein as carried out by themselves, their agents and/or employees.

10                                         JURISDICTION AND VENUE

11             11.    Venue is proper within the District of Arizona pursuant to 39 U.S. Code § 409

12   because all acts referred to herein occurred within the District of Arizona.

13             12.    Plaintiffs would show the Court that an administrative claim was timely filed with

14   the United States Postal Service and served on April 4, 2019. The claim was acknowledged by

15   the Tort Claims Coordinator at the Unites States Postal Service and has not been denied nor

16   accepted therefore, deemed denied by statute.

17             13.    Plaintiffs’ cause of action is filed under Federal Torts Claims Act 28 U.S.C. §

18   1346(b).

19                  STATEMENT OF FACTS COMMON TO ALL CAUSES OF ACTION
20             14.    Plaintiffs incorporate each and every allegation set forth above as if fully set forth

21   herein.

22             15.    On or about November 10, 2017, the deceased, Gerald McDonald, was operating

23   his 2001 Suzuki SV650 motorcycle. He was traveling northbound on Bentley Boulevard

24   approaching the intersection of Bentley and Appletree Drive. Mr. McDonald did not have a stop

25   sign in his direction. The Cunha-operated USPS mail truck failed to yield the right-of-way to

                                                         3
            Case 3:19-cv-08303-SPL Document 1 Filed 10/16/19 Page 4 of 5




1    vehicle traffic on Bentley Blvd., and entered into the intersection directly in front of Mr.

2    McDonald. In response to the sudden and unexpected incursion of the USPS vehicle into his

3    path of travel, Mr. McDonald applied the brakes on his motorcycle in an attempt to avoid the

4    collision. After skidding a short distance, the motorcycle fell onto its left side near the midpoint

5    of the intersection and ejected Mr. McDonald onto the asphalt roadway surface. Mr. McDonald

6    sustained serious life threatening and fatal injuries as a result of the crash and was transported

7    from the scene by ambulance.

8           16.      The United States Postal Service, through its employees, officers and/or agents of

9    the same, was negligent, grossly negligent, carelessness and violated the standard of care for law

10   enforcement agencies and officers. The negligence, gross negligence, carelessness and breach

11   of the standard of care by the United States Postal Service and its agents caused or contributed

12   to the permanent and fatal injuries suffered by Mr. McDonald as described herein. Upon

13   information and belief, the United States Postal Service and its agents responsible for the

14   wrongful death of Gerald McDonald.

15                                         CLAIMS FOR RELIEF

16                                             NEGLIGENCE

17          17.      Plaintiff incorporates each and every allegation set forth above as if fully set

18   forth herein.

19          18.      The above-mentioned collision was caused by the careless, negligent, and

20   unlawful acts and/or omissions of Defendant Cunha, while in the control, operation and use of

21   the motor vehicle owned by USPS.

22

23                WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

24          19.      For special damages in an amount sufficient to compensate Plaintiff in an amount

25   sufficient to compensate same for past, present and future economic losses together with interest

                                                       4
            Case 3:19-cv-08303-SPL Document 1 Filed 10/16/19 Page 5 of 5




1    thereon at the highest lawful rate from the date said expenses occurred or the date of judgment,

2    whichever is sooner;

3           20.    For general damages, in an amount sufficient to compensate Plaintiff. in an amount

4    to be proven at the time of trial together with interest thereon at the highest lawful rate from the

5    date of judgment until paid in full;

6           21.    For special damages in an amount sufficient to compensate Plaintiff for past

7    medical expenses in an amount to be proven at the time of trial together with interest thereon

8    from the date said expenses were incurred until paid in full;

9           22.    Punitive damages to punish and deter the reprehensible conduct alleged in this

10   Complaint;

11          23.    For interest at the highest legal rate on all damages and costs from the time incurred

12   on the date of such judgment, whichever is sooner, until paid; and

13          24.    For such other and further relief as the Court may deem just and proper.

14                                          DEMAND FOR JURY TRIAL

15          Plaintiff demands a jury trial, pursuant to the Seventh Amendment to the Constitution of

16   the United States, as to all issues and claims for damages.

17

18          DATED this 15th day of October, 2019.

19

20                                              LLOYD BAKER ATTORNEYS

21

22                                                        /s/ Rick J. Horton

23                                              By: ________________________
                                                      Rick J. Horton, Esq.
24                                                    Lloyd W. Baker, Esq.
                                                      Amy Molina Conway, Esq.
25
                                                      Attorneys for Plaintiff

                                                      5
